DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  line 4 of the claim recites “obtain a second biological spectrum”.  It is assumed this should be “obtaining”.  Appropriate correction is required.
Claim Interpretation
Claims 13 and 25 recite “at least one of proteins including collagen, keratin, and elastin, and body fat”.  The term “including” is interpreted as “comprises at least one of”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites “a spectrum obtainer configured to obtain a first biological spectrum from a subject at a first measurement time, and obtain a second biological spectrum from the subject at a second measurement time; and a processor configured to extract the individualized unit spectrum from the first biological spectrum and the second biological spectrum, based on a predetermined unit spectrum of a target component.”
Claim 14 recites “obtaining a first biological spectrum from a subject at a first measurement time, and obtain a second biological spectrum from the subject at a second measurement time; and extracting the individualized unit spectrum from the first biological spectrum and the second biological spectrum, based on a predetermined unit spectrum of a target component.”
Claims 1-25 will be addressed according to the 2019 Patent Eligibility Guidelines.
Step 1
Claims 1-13 recite an apparatus.
Claims 14-25 recite a method.
Step 2A Prong One
In claim 1, the limitations “obtain a first biological spectrum from a subject…, and obtain a second biological spectrum from the subject… and extract the individualized unit spectrum from the first biological spectrum and the second biological spectrum, based on a predetermined unit spectrum of a target component” are an abstract idea.  The “obtaining” step is a mental process, no measurement needs to be performed, merely “obtaining”, i.e. receiving.   The “extracting” step is a mathematical concept.
In claim 14, the limitations “obtaining a first biological spectrum from a subject…, and obtain a second biological spectrum from the subject… and extracting the individualized unit spectrum from the first biological spectrum and the second biological spectrum, based on a predetermined unit spectrum of a target component” are an abstract idea.  The “obtaining” step is a mental process, no measurement needs to be performed, merely “obtaining”, i.e. receiving.   The “extracting” step is a mathematical concept.
Step 2A Prong Two
Claim 1 recites additional elements of “a spectrum obtainer” and “a processor”.  These elements do not impose a meaningful limitation on the judicial exception.  As the “spectrum obtainer may obtain the first biological spectrum and the second biological spectrum from an external device which measures and/or stores biological spectrums”, paragraph [0066] of the PGP, the obtainer is merely another processor.  Merely reciting a processor does not integrate the mental process or mathematical formula into a practical application.   Thus, it is not seen that the claims as a whole integrates the metal process or mathematic formula into a practical application.
Claim 14 fails to recite any additional elements that impose a meaningful limitation on the judicial exception. Thus, it is not seen that the claims as a whole integrates the metal process or mathematic formula into a practical application.
Step 2B
Claim 1 fails to recite any additional elements that amount to significantly more than the judicial exception.  The “spectrum obtainer” and processor” are not significantly more than the judicial exception.
Claim 14 fails to recite any additional elements that amount to significantly more than the judicial exception.
Regarding claims 2-13, the claims recite additional processors, which are not significantly more than the judicial exception.
Regarding claims 15-20, the claims recite steps of extracting, selecting, scaling, and extracting.  These steps are mental processes or mathematical concepts without additional elements that integrate the abstract idea into a practical application.
Regarding claim 21, the claim recites steps of generating and scaling.  These steps are mathematical concepts without additional elements that integrate the abstract idea into a practical application.
Regarding claim 22, the claim recites a step of removing noise.  This step is a mathematical concept without additional elements that integrate the abstract idea into a practical application.
Regarding claim 23, the claim recites steps of subtracting, scaling, and extracting.  These steps are mental processes or mathematical concepts without additional elements that integrated the abstract idea into a practical application.
Regarding claim 24, the claim recites step of extracting.  This step is a mathematical concept without additional elements that integrate the abstract idea into a practical application.
Regarding claim 25, the claim recites wherein the target is blood and skin.  This merely repeating the obtaining step and defining the target component.
The courts have decided: Phenomena of nature, though just discovered, mental processes, abstract intellectual concepts, are not patentable, as they are the basic tools of scientific and technological work (Gottschalk v Benson, 409 U.S.63, 175 USPQ 673 (1972)). It is well established that the mere physical or tangible nature of additional elements, such as a data input or detection step, does not automatically confer eligibility on a claim directed to an abstract idea (see Alice Corp. Pty. Ltd. v CLS Bank, 573 US, 134 S. Ct. 2347, 110 USPQ.2d 1976 (2014)). Subject matter eligibility examples with regard to Abstract Ideas are found at: http:/Awww.uspto.gov/sites/default/files/documents/abstract_idea_examples.paf.
Therefore, the claimed subject matter does not recite patent eligible subject matter under 35 USC §101.
Claims 26-32 are not rejected under 35 USC 101 and therefore eligible under 35 USC 101 as the presence of the “spectrometer” of claims 26 and 30 integrate the abstract idea into a practical application.
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "wherein the removing the noise comprises" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
It is assumed claim 22 is dependent upon claim 21, as a step of “removing the noise” is set forth in claim 21.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-12, 14-18, 20-24, and 26-29 are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Barman et al. (US 2012/0035442), hereinafter “Barman”.
Regarding claim 1, Barman discloses an apparatus for obtaining an individualized unit spectrum (abstract, Fig. 1, paragraph [0005]), the apparatus comprising:
a spectrum obtainer configured to obtain a first biological spectrum from a subject at a first measurement time, and obtain a second biological spectrum from the subject at a second measurement time (paragraph [0060]); and
a processor configured to extract the individualized unit spectrum from the first biological spectrum and the second biological spectrum, based on a predetermined unit spectrum of a target component (paragraph [0061]).
Regarding claim 2, Barman discloses wherein the processor comprises a candidate spectrum extractor configured to extract at least one candidate spectrum from the first biological spectrum and the second biological spectrum (paragraphs [0007]-[0009]).
Regarding claim 3, Barman discloses wherein the candidate spectrum extractor is further configured to extract the at least one candidate spectrum based on at least one of principal component analysis (PCA), independent component analysis (ICA), non-negative matrix factorization (NMF), and auto-encoding (AE) (paragraphs [0007]-[0009]).
Regarding claim 4, Barman discloses wherein the processor further comprises: a candidate spectrum selector configured to select a candidate spectrum, associated with the target component, from among the extracted at least one candidate spectrum; and an individualized unit spectrum extractor configured to scale the selected candidate spectrum based on the predetermined unit spectrum, and extract the scaled candidate spectrum as the individualized unit spectrum (paragraph [0122], Figs 15-17).
Regarding claim 5, Barman discloses wherein the candidate spectrum selector is further configured to select the candidate spectrum based on at least one of a shape of the candidate spectrum and a variation over time in the candidate spectrum (paragraph [0122]).
Regarding claim 6, Barman discloses wherein the candidate spectrum selector is further configured to select the candidate spectrum in response to the candidate spectrum satisfying at least one of a first condition under which a first similarity between the candidate spectrum and the predetermined unit spectrum exceeds a first threshold, a second condition under which a second similarity between a variation over time in the candidate spectrum and a step function exceeds a second threshold, and a third condition under which a product of the first similarity and the second similarity exceeds a third threshold (paragraphs [0113], [0121]).
Regarding claim 8, Barman discloses wherein in response to a plurality of candidate spectrums being selected by the candidate spectrum selector, the individualized unit spectrum extractor is configured to generate an average candidate spectrum by averaging the selected plurality of candidate spectrums, and scale the generated average candidate spectrum to correspond to the predetermined unit spectrum (paragraphs [0061], [0064]).
Regarding claim 9, Barman discloses further comprising a preprocessor configured to remove noise from the first biological spectrum and the second biological spectrum (paragraphs [0126]-[0127], [0133], [0155]).
Regarding claim 10, Barman discloses wherein the preprocessor is further configured to use at least one of asymmetric least square (ALS), detrend, multiplicative scatter correction (MSC), extended multiplicative scatter correction (EMSC), standard normal variate (SNV), mean centering (MC), fourier transform (FT), orthogonal signal correction (OSC), and Savitzky-Golay smoothing (SG) (paragraph [0110]).
Regarding claim 11, Barman discloses wherein the processor comprises:
a subtractor configured to subtract the first biological spectrum from the second biological spectrum to obtain a subtracted spectrum (paragraphs [0042], [0114]); and
an individualized unit spectrum extractor configured to scale the subtracted spectrum to correspond to the predetermined unit spectrum of the target component, and extract the scaled subtracted spectrum as the individualized unit spectrum (paragraph [0172], Figs. 18A-C).
Regarding claim 12, Barman discloses wherein the processor is further configured to select a method from among: a first method of extracting the individualized unit spectrum using principal component analysis (PCA) (paragraphs [0007], [0172], Figs 18A-C); a second method of extracting the individualized unit spectrum using independent component analysis (ICA); a third method of extracting the individualized unit spectrum using non-negative matrix factorization (NMF); a fourth method of extracting the individualized unit spectrum using auto-encoding (AE); and a fifth option of method the individualized unit spectrum by subtracting the first biological spectrum from the second biological spectrum, and wherein the processor is further configured to extract the individualized unit spectrum based on the selected method (paragraph [0172]).
Regarding claim 14, Barman discloses a method of obtaining an individualized unit spectrum (abstract, Fig. 1, paragraph [0005]), the method comprising:
obtaining a first biological spectrum from a subject at a first measurement time, and obtain a second biological spectrum from the subject at a second measurement time (paragraph [0060]); and
extracting the individualized unit spectrum from the first biological spectrum and the second biological spectrum, based on a predetermined unit spectrum of a target component (paragraph [0061]).
Regarding claim 15, Barman discloses wherein the extracting the individualized unit spectrum comprises: extracting at least one candidate spectrum from the first biological spectrum and the second biological spectrum (paragraphs [0007]-[0009]); selecting a candidate spectrum, associated with the target component, from the extracted at least one candidate spectrum; scaling the selected candidate spectrum based on the predetermined unit spectrum; and extracting the scaled candidate spectrum as the individualized unit spectrum (paragraph [0122], Figs 15-17).
Regarding claim 16, Barman discloses wherein the extracting the candidate spectrum comprises extracting the candidate spectrum based on at least one of principal component analysis (PCA), independent component analysis (ICA), non-negative matrix factorization (NMF), and auto-encoding (AE) (paragraphs [0007]-[0009]).
Regarding claim 17, Barman discloses wherein the selecting the candidate spectrum associated with the target component comprises selecting the candidate spectrum based on at least one of a shape of the candidate spectrum and a variation over time in the candidate spectrum (paragraph [0122]).
Regarding claim 18, Barman discloses wherein the selecting the candidate spectrum associated with the target component comprises selecting the candidate spectrum in response to the candidate spectrum satisfying at least one of a first condition under which a first similarity between the candidate spectrum and the predetermined unit spectrum exceeds a first threshold, a second condition under which a second similarity between a variation over time in the candidate spectrum and a step function exceeds a second threshold, and a third condition under which a product of the first similarity and the second similarity exceeds a third threshold (paragraphs [0113], [0121]).
Regarding claim 20, Barman discloses wherein the scaling the selected candidate spectrum comprises, in response to a plurality of candidate spectrums being selected, generating an average candidate spectrum by averaging the selected plurality of candidate spectrums, and scaling the generated average candidate spectrum to correspond to the predetermined unit spectrum (paragraphs [0061], [0064]).
Regarding claim 21, Barman discloses further comprising removing noise from the first biological spectrum and the second biological spectrum (paragraphs [0126]-[0127], [0133], [0155]).
Regarding claim 22, Barman discloses wherein the removing the noise comprises removing the noise based on at least one of asymmetric least square (ALS), detrend, multiplicative scatter correction (MSC), extended multiplicative scatter correction (EMSC), standard normal variate (SNV), mean centering (MC), fourier transform (FT), orthogonal signal correction (OSC), and Savitzky-Golay smoothing (SG) (paragraph [0110]).
Regarding claim 23, Barman discloses wherein the extracting the individualized unit spectrum comprises:
subtracting the first biological spectrum from the second biological spectrum to obtain a subtracted spectrum (paragraphs [0042], [0114]);
scaling the subtracted spectrum to correspond to the predetermined unit spectrum of the target component; and extracting the scaled subtracted spectrum as the individualized unit spectrum (paragraph [0172], Figs. 18A-C).
Regarding claim 24, Barman discloses further comprising selecting a method from among: a first method of extracting the individualized unit spectrum using principal component analysis (PCA) (paragraphs [0007], [0172], Figs 18A-C); a second method of extracting the individualized unit spectrum using independent component analysis (ICA); a third method of extracting the individualized unit spectrum using non-negative matrix factorization (NMF); a fourth method of extracting the individualized unit spectrum using auto-encoding (AE); and a fifth method of extracting the individualized unit spectrum by subtracting the first biological spectrum from the second biological spectrum, wherein the extracting the individualized unit spectrum comprises extracting the individualized unit spectrum based on the selected method (paragraph [0172]).
Regarding claim 26, Barman discloses an apparatus for estimating a biological component (paragraph [0141]), the apparatus comprising:
a spectrometer configured to measure a biological spectrum by emitting a light onto a user and receiving the light reflected or scattered from the user (paragraphs [0060], [0164]), and
a processor configured to estimate a biological component based on the measured biological spectrum and an individualized unit spectrum (paragraphs [0061], [0164]),
wherein the individualized unit spectrum is extracted from a first biological spectrum that is measured from the user at a first measurement time, and a second biological spectrum that is measured from the subject at a second measurement time (paragraphs [0061], [0164]).
Regarding claim 27, Barman discloses wherein the spectrometer uses at least one of infrared spectroscopy or Raman spectroscopy (paragraph [0164]).
Regarding claim 28, Barman discloses wherein the processor comprises:
a model generator configured to generate a biological component estimation model based on a background spectrum of the user and the individualized unit spectrum (paragraphs [0105], [0109]-[0110]); and
a biological component estimator configured to estimate the biological component based on the measured biological spectrum and the biological component estimation model (paragraphs [0064], [0107]).
Regarding claim 29, Barman discloses wherein according to a predetermined interval or a user's request, the spectrometer is further configured to measure the background spectrum from the user at the first measurement time (paragraph [0109], [0118]-[0122]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Barman as applied to claims 1, 2, and 4 above, and further in view of Lorenz et al. (US 2003/0216627), hereinafter “Lorenz”.
Regarding claim 7, Barman is silent regarding wherein the candidate spectrum selector uses a similarity calculation method or a statistical test, wherein the similarity calculation method comprises at least one of Euclidean distance, Manhattan Distance, Cosine Distance, Mahalanobis Distance, Jaccard Coefficient, Extended Jaccard Coefficient, Pearson's Correlation Coefficient, and Spearman's Correlation Coefficient, and wherein the statistical test comprises at least one of f-test, t-test, and z-test.
However, Lorenz teaches spectrum analysis (abstract) including wherein the candidate spectrum selector uses a similarity calculation method or a statistical test, wherein the similarity calculation method comprises at least one of Euclidean distance, Manhattan Distance, Cosine Distance, Mahalanobis Distance, Jaccard Coefficient, Extended Jaccard Coefficient, Pearson's Correlation Coefficient, and Spearman's Correlation Coefficient, and wherein the statistical test comprises at least one of f-test, t-test, and z-test (paragraph [0105]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Barman with the teaching of  Lorenz by including wherein the candidate spectrum selector uses a similarity calculation method or a statistical test, wherein the similarity calculation method comprises at least one of Euclidean distance, Manhattan Distance, Cosine Distance, Mahalanobis Distance, Jaccard Coefficient, Extended Jaccard Coefficient, Pearson's Correlation Coefficient, and Spearman's Correlation Coefficient, and wherein the statistical test comprises at least one of f-test, t-test, and z-test in order to detect outliers in the data.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Barman as applied to claim 1 above, and further in view of Lorenz.
Regarding claim 13, Barman teaches wherein the target component comprises a blood component and a skin component of the subject, wherein the blood component comprises at least one of blood glucose, cholesterol, triglyceride, proteins, and uric acid (paragraph [0155]); and the skin component comprises at least one of proteins (paragraph [0155]) but is silent regarding including collagen, keratin, and elastin, and body fat.
However, Lorenz teaches spectrum analysis (abstract) including collagen, keratin, and elastin, and body fat (paragraphs [0026]-[0027], [0066], [0089]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Barman with the teaching of Lorenz by including collagen, keratin, and elastin, and body fat as these are the primary constituents that introduce noise into the measurement of glucose levels.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Barman as applied to claims 14 and 15 above, and further in view of Lorenz.
Regarding claim 19, Barman is silent regarding selecting the candidate spectrum associated with the target component comprises selecting the candidate spectrum based on a similarity calculation method or a statistical test, wherein the similarity calculation method comprises at least one of Euclidean distance, Manhattan Distance, Cosine Distance, Mahalanobis Distance, Jaccard Coefficient, Extended Jaccard Coefficient, Pearson's Correlation Coefficient, and Spearman's Correlation Coefficient, and wherein the statistical test comprises at least one of f-test, t-test, and z-test.
However, Lorenz teaches spectrum analysis (abstract) including selecting the candidate spectrum associated with the target component comprises selecting the candidate spectrum based on a similarity calculation method or a statistical test, wherein the similarity calculation method comprises at least one of Euclidean distance, Manhattan Distance, Cosine Distance, Mahalanobis Distance, Jaccard Coefficient, Extended Jaccard Coefficient, Pearson's Correlation Coefficient, and Spearman's Correlation Coefficient, and wherein the statistical test comprises at least one of f-test, t-test, and z-test (paragraph [0105]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Barman with the teaching of  Lorenz by including selecting the candidate spectrum associated with the target component comprises selecting the candidate spectrum based on a similarity calculation method or a statistical test, wherein the similarity calculation method comprises at least one of Euclidean distance, Manhattan Distance, Cosine Distance, Mahalanobis Distance, Jaccard Coefficient, Extended Jaccard Coefficient, Pearson's Correlation Coefficient, and Spearman's Correlation Coefficient, and wherein the statistical test comprises at least one of f-test, t-test, and z-test in order to detect outliers in the data.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Barman as applied to claim 14 above, and further in view of Lorenz.
Regarding claim 25, Barman teaches wherein the target component comprises a blood component and a skin component of the subject, wherein the blood component comprises at least one of blood glucose, cholesterol, triglyceride, proteins, and uric acid (paragraph [0155]); and the skin component comprises at least one of proteins (paragraph [0155]) but is silent regarding including collagen, keratin, and elastin, and body fat.
However, Lorenz teaches spectrum analysis (abstract) including collagen, keratin, and elastin, and body fat (paragraphs [0026]-[0027], [0066], [0089]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Barman with the teaching of Lorenz by including collagen, keratin, and elastin, and body fat as these are the primary constituents that introduce noise into the measurement of glucose levels.
Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Barman, and further in view of Lee et al (US 2011/0071365), hereinafter “Lee”.
Regarding claim 30, Barman teaches an apparatus for measuring a biological component (paragraph [0141]), the apparatus comprising:
a spectrometer configured to obtain, from a subject, a first biological spectrum at a first measurement time and a second biological spectrum at a second measurement time, the first measurement time having a longer elapsed time than the second measurement time (paragraphs [0060], [0164]);
a storage configured to store a reference spectrum of blood glucose concentration that changes over time (paragraphs [0096], [0164]; and
a processor configured to obtain an individualized unit spectrum based a comparison between the reference spectrum and a feature value extracted from the first biological spectrum and the second biological spectrum (paragraphs [0061], [0164]).
Barman is silent regarding the first measurement time having a longer elapsed time than the second measurement time from a point in time when the subject consumes food.
However, Lee teaches glucose monitoring (abstract) including the first measurement time having a longer elapsed time than the second measurement time from a point in time when the subject consumes food (paragraphs [0074], [0108], Figs. 4, 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Barman with the teaching of Lee by including the first measurement time having a longer elapsed time than the second measurement time from a point in time when the subject consumes food in order to view the blood glucose changing according to carbohydrate intake.
Regarding claim 31, Barman teaches wherein the processor is further configured to extract, as the feature value, a principal component by performing principal component analysis on the first biological spectrum and the second biological spectrum (paragraphs [0007]-[0009]).
Regarding claim 32, Barman teaches wherein the processor is further configured to extract, as the feature value, a weight vector by performing auto-encoding on the first biological spectrum and the second biological spectrum (paragraphs [0112],[0143]-[0145], [0161]-[0162]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282. The examiner can normally be reached Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877